812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evelyn NORDBROK, Plaintiff-Appellant,v.TEXACO, INC., Defendant-Appellee,andCharles L. Marcus, Trustee, Defendant.
No. 86-1631.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1987.Decided Feb. 18, 1987.

Before PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
Evelyn Nordbrok, appellant pro se.
Calvin H. Childress, Kelbert, Childress & Flax, Charles L. Marcus, Marcus & Santoro, Vann Howard Lefcoe, Livesay & Lefcoe Ltd, for appellee.
PER CURIAM:


1
Evelyn Nordbrok appeals from the district court's affirmance of the bankruptcy court's order denying Nordbrok's motion to reopen her 1968 bankruptcy case.  We affirm.


2
Evelyn Nordbrok was granted a bankruptcy discharge on 31 October 1968.  Under the bankruptcy law applicable at that time a debtor's failure to raise a bankruptcy discharge as an affirmative defense in a state court action waived that personal defense.   Helms v. Holmes, 129 F.2d 263 (4th Cir.1942).


3
In 1969 Texaco filed suit on the discharged debt and, after the Nordbroks failed to respond, obtained a default judgment.  Texaco recorded its judgment and holds a judgment lien against Nordbrok.  Nordbrok made her motion to reopen the bankruptcy case when she was denied the assets of the sale of her deceased mother's property after the closing attorney refused to give her the proceeds.  The closing attorney apparently discovered Texaco's judgment lien against Nordbrok while performing a title search of the property.  The bankruptcy court, recognizing that it lacked authority to grant relief under the law applicable in 1968, denied the motion to reopen the case.  Nordbrok appealed to the district court;  the district court affirmed.  Nordbrok then appealed to this court;  we affirm on the reasoning of the district court.  Nordbrok v. Texaco, C/A No. 86-156-N (E.D.Va., March 13, 1986).


4
We dispense with oral argument because the facts and legal argument are adequately developed in the materials before the Court and oral argument would not significantly aid the decisional process.


5
AFFIRMED.